Case 0:19-cv-61944-RKA Document 1 Entered on FLSD Docket 08/02/2019 Page 1 of 14




    U M TED STA TES D ISTW C T C O U R T SO U TH ER N D ISTR IC T FL O O               A



                                            )        C A SE N O :
   A N N E TT E M ISTR ETTA C A V E         )
   D efendant/counterPlaintiff              )
                                            )
                                            )         Iformerly17thJudicialCircuitCourt
                                             $         in and forBroward County,Florida

     VS.                                     )         (crim inaldivision)
                                            )         case no:18000174CF10A
   STA TE O F FL O R ID A                   )
   Inaintilrcounteroefendani                )
                                     /      )           EO IBIT 1

                                                                  FILED BY                    D C.
                                                                                               .




                                                                           Atlc 02 2212
                                                                      SçD.
                                                                       .
                                                                        t'
                                                                         4OF%2111k/t%
                                                                             FLA FT.LAUD
                                                                                ,-        .




                         SE C O N D N O TIC E O F R EM O V A L

      Defendant,Annette M istretta Cave,hereby rem ovesCaseN o:

   18000174CF10A,9om the 17thJudicialCircuitCotu't(CriminalDivision)in and
   forBrow ard Cotmty,Florida to the U nited States D istrictCourtforthe Southem

  DistrictofFlorida,pttrsuanttoTitle28U.S.C.j 1443and asgroundsforthe

  rem ovalstatesasfollows:
Case 0:19-cv-61944-RKA Document 1 Entered on FLSD Docket 08/02/2019 Page 2 of 14




                                    JUR ISD IC TIO N



   1.n iscourthasStatutory Jurisdiction.A crim inalprosecution m aybe statutory

   removedpursuanttotitle28U.S.C.j 1443.


                                     TH E PARTIES



   2. Plaintiff/C ounterD efendant,A nnette M istretta C ave, pro se isa residentof

   B row ard C ounty,Florida w ith a m ailing address of 123 N .E .29th,street,W ilton

   M anors,Florida,33334.A rm ette M istret'ta Cave w asborn in 1959,and is alm ost

   60 years ofage,and an unm arried fem ale whose form er spouse isdeceased.

   Ihereinafterreferred to asCavel


   3. Defendant/CounterPlaintiff,theH ON ORABLE V CH AEL J.SATZ,in his

   O fficialCapacity as State A ttorney,in the 17th JudicialCircuitin and forBrow ard

   C otm ty and asrepresentative ofthe STA TE OF FLO RID A ,w ith an official

   addressof201SE 6th street,STE.8130,FortLauderdale,Florida33301.

   Ihereinafterreferred toasState).
Case 0:19-cv-61944-RKA Document 1 Entered on FLSD Docket 08/02/2019 Page 3 of 14




   4.PursuanttoTitle28U.S.C.j1443 (1964 ed-)

   A ny ofthe following civilactionsorcrim inalprosecutions,com m enced in a State

   coul'tm ay be rem oved by the defendantto the districtcourtofthe U nited Sà tes for

   the diskictand division em bracing theplacewherein itispending'
                                                                 .

   (1)Againstanypersonwho isdeniedorcannotenforceinthecourtsofsuchSute
   arightunderany law providing fortheequalcivilrightsofcitizensoftheUnited
   States,orofa11personswithin thejurisdictionthereof;

   (2)Forany actundercolorofauthority derived9om anylaw providingforequal
   rights,orforrefusing to do any acton the l ound thatitwould beinconsistentwith
   such law .


   5.Conm ess specifically enacted CivilR ightsR em ovalto provide an escaperoute

   fora D efendanttrapped in an lm fairand oppressive legislatively created

   environm entunconstitationally applied and adm inistered as a m atter oflocal

   custom ,practice,and policy,in State Courts.



   6.Cavehasbeen trapped in an tmfairand oppressive legislatively created

   environm entandthe chargesareunconstitutionalasapplied to Cave.
Case 0:19-cv-61944-RKA Document 1 Entered on FLSD Docket 08/02/2019 Page 4 of 14




   The17thjudicialcircuithasprejudiced CaveandtheStateisaidingandabetting
   otherthirdpartiesoperatingtmderthesam ejudicialtree.Specifically,thecrim inal
   division isbeing adm inistered tm constitutionally to coverup thetheftand fraud of

   thirdpartiesby thenum erousfalsearrestsand m aliciousprosecution in the 17th

   judicialcircuit.Seelocalprejudice.See31Fed (U.S.I53.


   6.Cave allegesthattheSGteisnottrying to getavalid conviction forany alleged

   crim ecom mitted.The Stateisabusing hispowerin orderto getCaveto enterinto

   a contractdisguised asaplea,to validatethe theftand fraudulentactsofotherthird

   pm-ties.



   7.ThechargesagainstCave are foran illegitim atepurpose and unconstittztionalas

   applied and Cave hasbeen discrim inated against.D iscrim inatory intent,whether

   it'sindicative ofunderlying goals ornot,is itselfdelegitim izing.



   8.TheS>teactionshascaused injtu'yto Caveon many levelsand Cave
   isentitled to the equalprotection ofthe 1aw asdefined in the 14th am endm ent,to

   protectthelightsofeveryperson within itsjurisdiction wheneverthesnmeshallbe
   abridged ordenied by theunconstimtionalactsofany state.The State'sactions
Case 0:19-cv-61944-RKA Document 1 Entered on FLSD Docket 08/02/2019 Page 5 of 14




   againstCave are unconstitutional.Our civilliberties are based on the Billof

   Rights,thefirstten am endm ents.Civilrightsarealso protected by the fouleenth

   am endm entwhich protectviolation ofrightsand libertiesby thestategovernm ents.

    The Stateisw ellawarethatCavewasfalsely arrestedby a processserverin the

   originalm isdem eanorcase and dueprocessoflaw wasdenied in the related civil

   caseno:15-020223.The Stateisaw arethatCave'shum an rightshave been

   violated andthatCavew asstranded on the streetin 38degree weatherand went

   back to herhom e to getherptlrse,phones and keys.Florida has law son civil

   rights,racialdiscrim ination and basicftm dam entalhum an rightsand with total

   w anton and willf'uldisregard forany laws,the Statehasalready m aliciously

   prosecuted Caveintheoriginalcasewithoutjurisdiction,biased ajuryby showing
   know n fabricated evidence and is continuing to prosecute Cave in this felony case,

   thatis being rem oved.



   9.Cave statesthatracialdiscrim ination ism oreth= the colorofsom eonessldn.

   R acialdiscrim ination underm ines a personshum anity. R acism isa violation of

   hum an rights,asstated inthelnternationalConvention on theElim ination of

   RacialDiscrimination ICERDIratifiedby theU.S.governm entin 1994.Article2
   ofthisintem ationalhllm an rightstreaty requiresthatgovernm ents''prohibitand
Case 0:19-cv-61944-RKA Document 1 Entered on FLSD Docket 08/02/2019 Page 6 of 14




   bringto an end,by al1appropriatemeans...,racialdiscriminationby any gprivate)

   Pezson,group or organization.''

   Theprivateperson violating Cave'shum an rightsisM ichaelJ.Satz,who is

   operating undertheorganization ofthe l7thjudicialcircuitin Broward County,

   Florida.

   10.M ichaelJ.Satz,in hisoffcialcapacity hasexceeded hisstatutory pow ers

   delegatedtohim astheStateProsecutorforthe l'
                                              AhjudicialdistrictilzBroward
   County,Florida. M ichaelJ.Satz isapublicofficerand in violation oftheFlorida

   constitution in A rticle 11 sEc-noN 8. Ethics in governm ent.- A public office is a

   public lust.The people shallhave the rightto secure and sustain thatt'
                                                                        rustagainst

   abuse.
   11.Caveisahllm an being and hastherightto be secure againstabuse.Cavehas

   therightto be securein herhom e orherbrother'shom eandthose rightshavebeen

   taken aw ay.The State isaw are thatal1ofCave'spersonalproperty w as stolen or

   destroyed fourdaysbeforeahearinginthe l'
                                          Ahjudicialcircuit,duly notedinthe
   case records.'I'
                  he State isaw are thatCave'sbusinesskeysw ere w ithheld and C ave

   wasunableto fleany reportto the Statewithoutfiling apolicereportfrst,which

   wasdenied and the equalprotection ofthelaw w asdenied.Cavehastherightto be

   seclzreto w alk intothecourthouseto redresshergrievancesorattend ahearing
Case 0:19-cv-61944-RKA Document 1 Entered on FLSD Docket 08/02/2019 Page 7 of 14




   w ithoutfea.
              rofbeing arrested.Thatrighthasbeen violated and crueland unusual

   punishm enthasbeen inflicted againstCave,by being held withoutbond twice.

   Cavehasbeenunabletoenforceany ofherrightsinthe 17thjudicialcircuit.The
   racialinequality hereisin thecolorof1aw and certain people operating underitin

   the l7thjudicialcircuitversusthecolorofCave'sskin.Caveisconsidered awhite
   w om an with olive com plexion,approaching the age of60years.Cave isaM inister

   in the StateofFlorida.Cave'sviewsand knowledge of1aw waslim ited in the

   beginning ofthese casesto biblical,universaland divine law s,and som e ofher

   pleadingsearly on reflected that. Civilrights,guaranteesofequalsocial

   opportunitiesand equalprotection underthe law ,regardlessofrace,religion,or

   otherpersonalcharacteristics.Cave hasbeen racially discrim inated by the

   privileged and powerfulpeople operating underthecoloroflaw,whohaveused

   and abused and violated the law ,because they areprotected by orim m uneto the

   1ét$Nr.
   ('
    W ithin theaboveparagraphs,Cavemeetsthefirstprong oftheRachelkest).


   12.The Suprem e CourtoftheUnited Statesheld in Greenwood v.Peacock thatE&

   Under144341),thevindication ofthedefendant'sfederalrightsislefttothestate
   courtsexceptin rare situationswhereitcan beclearly predicted by reason ofthe
Case 0:19-cv-61944-RKA Document 1 Entered on FLSD Docket 08/02/2019 Page 8 of 14




   operation ofa pervasive and explicitstate or federallaw thatthose rightsw ill

   inevitably bedenied by thevery actofbringing thedefendantto trialin the state

   courtG eorgia v.Rachel,ante;Strauder v.W estVirginia,100 U .S.303.'' 384 U .S.

   808,828,86 S.Ct.1800,1812,161..Ed.2d944,957 (1966)


   13.Cave stateswith clarity,thatby the State'spastand currentactionsitcan be

   clearly predicted thatCave'srightswillbedenied by thevery actofbringing Cave

   totrialwhichviolatesstateandfederallaw,becauseitplacesCaveinjeopazdy.


   14.C ave statesthis w ith ftrsthand know ledge,because she has already been to

   t'rialin the state courtin the related m isdem er orcase no:18000121M M 10A ,and

   in addition,the State with totaldisregard forthetruth,used ltnown fabricated

   evidence,which waspartially achieved by an uzllawfulsearch and seizein

   violation ofthe 4th am endm entand theotherpartby creations9om allegedtrusted

   third parties.The courtalready denied Cave's m otion to suppress in the original

   case,even though Cave stated on the record thatthe State w anted to use the sam e

   video in the felony caseinstead ofany realfootage.
Case 0:19-cv-61944-RKA Document 1 Entered on FLSD Docket 08/02/2019 Page 9 of 14




   15.Therefore,C ave m eets the second prong of theR acheltest,<trem ovalis

   availablewherethe state courtdefendant'sfederalcivilrightswould (inevitbly be

   denied by the very act'ofbeing broughtto trialin state court''D avis, 107 F.3d at

   1050(quoting Cit.yofGreenwoo4 Miss.v.Peacock 384U.S.808,828(1966).
   lfCavewerebroughttotrialinthestatecoult shewouldbeplacedinjeopardy
   violating the5th am endm entoftheUnited StatesConstitution.



   The 5th am endm entstates :N o person shallbe held to answ erfor a capital,or
   otherwise infam ous crim e.unless on a presentm entor indice entof a G rand Jttry,
   exceptin cases arising in the land ornavalforces,or in the M ilitia.w hen in actual
   servicein timeofW arorpublicdanger:norshallany person besubjectforthe
   sameoffencetobetwiceputinjeopardy oflifeorlimb;norshallbecompelled in
   any crim inalcaseto beawitnessagainsthim self,norbe deprived oflife.liberty.or
   property,w ithoutdue process oflaw ;norshallprivate property be taken forpublic
   use,withoutjustcompensation.

   16.    18 U.S.Codej242.Deprivation ofrightsundercolorofIaw
   Thisstatm e m akes ita crim e forany person acting tm der color oflaw ,statute,

   ordinance,regulation,orcustom to w illfully deprive or cause to be deprived f'
                                                                                rom

   any person thoserights,privileges,orim m tmitiessectzred orprotected by the

   Constim tion orlaw softheUnited States.
Case 0:19-cv-61944-RKA Document 1 Entered on FLSD Docket 08/02/2019 Page 10 of 14




    17.Cave'sprosecution directly stem s from crim inalcivilrights violations,w llieh

    occul-red on January 3rd & 4th 2018.Caveisan olive sldrmedw om an attheage of

    58 years old on the days,the crim inalcivilrightsviolations took place.C ave w as

    the victim and threatsand force w asused by three m en,one a process serverw ith

   the aid oftwo locksm ithstorem ove Cave from herhom e,w ithoutwm-rant,

    sum m ons ora writthatbeared Cave'snam e,on a casestillopen.Theprocess

    servertriedto coerceCave into going to courtwithouta summ onsorwarrantby

   threateningjail,then forcefullyrem ovedhertoherneighborsculkidge.The
   process server drove Cave into custody after an alleged City ofW ilton M anors

   tm identified fem ale officerchanged the handcuffs and read C ave her m iranda

   rights.C ave w asreleased arotm d 4am in 38 degree w eather and w as stranded on

   the streetand wentback to herhom eto getherpurse,phonesand keysand wanted

   hervehicle irlorderto go tothe courthouseto stop furtherfeloniousactsagainst

   her.The C ity ofW ilton M anorschased her out,and w ould notlether have her

   purse orphonesorvehicle,w ithouta w arrant,sllm m ons orw rit.Cave called 9 11

   m ultipletim es,than theCity ofW ilton M anorsthreatened to arrestCaveifshe

   called 911 again and one oftheofficerstold herto do whatshe had to do andthen

   arrested herfortaking herpurse andphonesand keys.Cave'svelziclewasin the

   garagewhich waspadlocked shut.The Offcersknew Cavewasstranded on the
Case 0:19-cv-61944-RKA Document 1 Entered on FLSD Docket 08/02/2019 Page 11 of 14




    streetand w atched Cave being unlaw fully locked outthe day priorand failed to

    intervene.These actsweredone forthe solepurposeofaiding and abetting other

   thirdparties,(unsectlredliencreditors)tostealCave'sproperty.Therewas
    legitim atetitledispute and instead offollow ing thelaw .Third partiestook the law

    into theirown handsandused otherpartiesoperating tmderthe coloroflaw to

   deprive Cavegom herhom e,then herbusinesskeys,then on January 18th,2018,

   the City ofW ilton M anorsguarded Cave'spersonalproperty whileitwasa1lbeing

   stolen or destroyed.Cave w asthe rightfulow nerand the secured party creditor in

   lawfulpossession ofherhom e.Thereisan em ailon fileandthealleged inactive

   trusteedid nottake theaction and also claim ed nothavetitleto thepropeo .Then

   on June 13th,2018,when Cave wasunlaw fully arrested again and leftwithout

   bondfor37 days,theallegedtrusteesoldthesubjectproperty.


    The 4th nm endm entstates:The rightofthe people to be secure in their persons.

   houses,papers.and effects.against-unreasonable searches and seizures,shall

   notbe violated,and no W arraatsshallissue.butupon probable cause.

   supported by O ath oraffirm atio-
                                   nuand particularly describing the placeto be

   searched,and the perstm sorthingsto be seized.

   ltm arkstherightofprivacy asoneofthe unique valuesofourcivilization and,
   with few exceptions,staysthehandsofthepoliceunlessthey have asearch
Case 0:19-cv-61944-RKA Document 1 Entered on FLSD Docket 08/02/2019 Page 12 of 14




   w arrantissued by a m agistrate on probable cause supported by oath or aftinnation.
   And the law provides as a sanction againstthe flouting ofthis constitutional
   safeguard the suppression ofevidence secured asa resultoftheviolation,when it
   istendered in a federalcotu't.W eeksv.United States,232 U .S.383,34 S.Ct.341,
   58 L .Ed.652,L.R .A .1915B ,834,A nn.C as.1915C,1177.


   18.lftheStateorFederalcourtistoremandm ebacktothecriminaljurisdiction of

   thecornlpted 17thjudicialcircuit,becauseIam whitewoman orforany other
   reason,pleaseknow thattl'
                           lisblack irlk on thiswhitepage,isallthat'sbeen left

   otherthan awhitebox ofgray asheswith garnented bitsofbonesofm y son.Any

   furtherrem and,in essencew ould betaking notonly m y geedom and libertiesbut

   m y spiritand soul.The Stateshould ofdroppedthese chargeslong ago,because

   thatiswhatan honorable m an w ould ofdone.There are no valid charges.A ny

   further rem and w illbe appealed.



   C O N C LU SIO N

   By N otice ofthis R em oval,doesnotconstitute a w aiver ofany rights or any other

   defenses.The D efendantexpressly reserves allrights and rem ediesavailable by

   law and in equity.
Case 0:19-cv-61944-RKA Document 1 Entered on FLSD Docket 08/02/2019 Page 13 of 14




    W RTFICA TION

    Underthepenaltiesofperjuzy,1declarethat1havereadtheforegoing,andthe
    facts alleged therein,are true and correctto the bestofm y know ledge and belief.




                                                 *

                                                .         .

                                                              ..
                                                                   <
                                                                   '   )
   R espectfully subm itted,                          <                #   j;r Z /g
                                           by:Annet'te Cave,pro se
                                            M ailaddress:123 N E 29th Street
                                            W ilton M anors,Florida,33305
                                            (954)551-1166
Case 0:19-cv-61944-RKA Document 1 Entered on FLSD Docket 08/02/2019 Page 14 of 14




                             CER TIFICATE OF SERVICE



    1,Annetle Cave,hereby certify thata true and correctcopy ofthe foregol g has
   been hand delivered in the above styled case on this 2nd day ofA ugust2019,to the
   follow ing:




   M ichaelJ.Satz, StateA ttorney
   201 SE 6th streetSte 8130
   FortLauderdale,Florida




                                    yy,, . y
                                           g.
                                            , ay
                                               .yyyg
             PR EPA R ED BY :A nnette C ave,pro se

                              M ailA ddress:c/o M istretta R esidence
                              123 N E 29th Street,W ilton M anors,FL 33334
                              (954)551-1166
                              Designated em ail:divinewillpublishing@ gm ail.com
